Title: From John Adams to United States House of Representatives, 8 January 1799
From: Adams, John
To: United States House of Representatives


				Message to the House of Representatives; Respecting Certain Acts of British Naval Officers. 
					
					8 January, 1799.
				
				In compliance with your desire, expressed in your resolution of the 2d of this month, I lay before you an extract of a letter from George C. Morton, acting consul of the United States at the Havana, dated the 18th of November, 1798, to the Secretary of State, with a copy of a letter from him to L. Trezevant and William Timmons, Esquires, with their answer. Although your request extends no further than such information as has been received, yet it may be a satisfaction to you to know, that as soon as this intelligence was communicated to me, circular orders were given by my direction to all the commanders of our vessels of war, a copy of which is also herewith transmitted. I also directed this intelligence and these orders to be communicated to his Britannic Majesty’s envoy extraordinary and minister plenipotentiary to the United States, and to our minister plenipotentiary to the court of Great Britain, with instructions to him to make the proper representation to that government upon this subject.It is but justice to say, that this is the first instance of misbehavior of any of the British officers towards our vessels of war, that has come to my knowledge. According to all the representations that I have seen, the flag of the United States, and their officers and men, have been treated by the civil and military authority of the British nation, in Nova Scotia, the West India islands, and on the ocean, with uniform civility, politeness, and friendship. I have no doubt that this first instance of misconduct will be readily corrected.
				
					John Adams.
				
				
			